 



Exhibit 10.1

EXECUTION VERSION

 

INCREMENTAL AMENDMENT

 

THIS INCREMENTAL AMENDMENT (this “Incremental Amendment”) is entered into as of
March 26, 2019, among TWIN RIVER MANAGEMENT GROUP, INC., a Delaware corporation
(the “Borrower”), TWIN RIVER WORLDWIDE HOLDINGS, INC., a Delaware corporation
(“Holdings”), each of the Subsidiary Guarantors (as defined in the Credit
Agreement described below), each of the financial institutions party hereto as
lenders, and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined in
this Incremental Amendment have the meanings given them in the Credit Agreement
(defined below).

 

RECITALS

 

A.                The Borrower and Holdings are party to that certain Credit
Agreement dated as of July 10, 2014 (as amended by that certain First Amendment
to Credit Agreement dated as of May 21, 2015 (the “First Amendment”), that
certain Second Amendment to Credit Agreement dated as of December 23, 2015 (the
“Second Amendment”), that certain Incremental Amendment dated as of June 7, 2016
(the “First Incremental Amendment”), that certain Incremental Amendment dated as
of October 14, 2016 (the “Second Incremental Amendment”), that certain Third
Amendment to Credit Agreement dated as of October 31, 2016 (the “Third
Amendment”), that certain Fourth Amendment to Credit Agreement dated as of
February 9, 2017 (the “Fourth Amendment”), that certain Fifth Amendment to
Credit Agreement dated as of February 14, 2018 (the “Fifth Amendment”), that
certain Sixth Amendment to Credit Agreement dated as of December 19, 2018 (the
“Sixth Amendment”), and as the same may be further amended, restated, or
supplemented from time to time, the “Credit Agreement”), among the Borrower,
Holdings, the lenders from time to time party thereto (collectively, the
“Lenders” and each individually, a “Lender”), and Deutsche Bank AG New York
Branch as administrative agent for the Lenders and as collateral agent for the
Secured Parties.

 

B.                 The Borrower has requested that the lenders identified on
Schedule 1 attached hereto (each, an “Incremental Lender” and, collectively, the
“Incremental Lenders”) severally provide additional Revolving Credit Commitments
(the “Increase Revolving Credit Commitments”) on the Incremental Effective Date
(as defined below) in an aggregate amount of $50,000,000 pursuant to Section
2.25 of the Credit Agreement.

 

C.                 The Incremental Lenders are willing to provide such Increase
Revolving Credit Commitments subject to the terms and conditions set forth
herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

1.                  Increase Revolving Credit Commitments.

 

(a)               Each Incremental Lender that is not, prior to the
effectiveness of this Incremental Amendment, a Lender under the Credit
Agreement, hereby agrees that upon, and subject to, the occurrence of the
Incremental Effective Date, such Incremental Lender shall be deemed to be, and
shall become, a “Lender” and a “Revolving Credit Lender” for all purposes of,
and subject to all the obligations of a “Lender” and a “Revolving Credit Lender”
under the Credit Agreement and the other Loan Documents.

 



 

 

 

(b)               Each Incremental Lender hereby agrees, severally and not
jointly, to provide Increase Revolving Credit Commitments to the Borrower on the
Incremental Effective Date in an amount equal to the amount set forth opposite
such Incremental Lender’s name under the heading “Increase Revolving Credit
Commitment” on Schedule 1 to this Incremental Amendment.

 

(c)               Each Loan Party and Administrative Agent hereby agree that
from and after the Incremental Effective Date, each Incremental Lender shall be
deemed to be, and shall become, a “Lender” and a “Revolving Credit Lender” for
all purposes of, and with all the rights and remedies of a “Lender” and a
“Revolving Credit Lender” under the Credit Agreement and the other Loan
Documents.

 

(d)               Upon the effectiveness of the Increase Revolving Credit
Commitments, the Administrative Agent, the Borrower and the Revolving Credit
Lenders shall take the actions, and make the adjustments, borrowings, repayments
and reallocations contemplated by, Section 2.25(k) of the Credit Agreement.

 

2.                  Terms and Agreements.

 

(a)               The Increase Revolving Credit Commitments provided pursuant to
this Incremental Amendment shall constitute “Revolving Credit Commitments” for
all purposes under the Credit Agreement and the other Loan Documents, shall be
added to and become part of the Revolving Credit Facility and shall (and all
Revolving Loans incurred under such Increase Revolving Credit Commitments shall)
(x) be Loans and Obligations under the Credit Agreement and the other applicable
Loan Documents, and (y) rank pari passu in right of payment and be secured by
the relevant Security Documents, and guaranteed under the Guarantee and
Collateral Agreement, on a pari passu basis with all Obligations relating to the
other Closing Date Term Loans, Incremental Term Loans, if any, Revolving Loans,
Letters of Credit (including L/C Obligations) and the Closing Date Term Loan
Commitments, Incremental Term Loan Commitments, if any, and Revolving Credit
Commitments (including the Revolving Obligations) secured by each such Security
Document and guaranteed under the Guarantee and Collateral Agreement.

 

(b)               The terms and provisions (including Applicable Margins,
benchmark interest rate floors, unused commitment fees and Letter of Credit
fees) of the Increase Revolving Credit Commitments provided pursuant to this
Incremental Amendment and Revolving Loans incurred, and Letters of Credit
issued, thereunder shall be identical to those of the existing Revolving Credit
Commitments and the Revolving Loans incurred, and Letters of Credit issued,
thereunder.

 

3.                  Representations and Warranties. Each Loan Party represents
and warrants that:

 

(a)               as of the Incremental Effective Date, all representations and
warranties contained in the Credit Agreement and in the other Loan Documents are
true and correct in all material respects with the same effect as though such
representations and warranties had been made on the Incremental Effective Date
(it being understood and agreed that (x) any representation or warranty which by
its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date and (y) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date); and

 



 2 

 

 

(b)               both on the date the Borrower requested the Increase Revolving
Credit Commitments and on the Incremental Effective Date, no Default or Event of
Default has occurred and is continuing or will result therefrom.

 

(c)               the information in the Beneficial Ownership Certificate is
true and accurate in all material respects as of the Incremental Effective Date.

 

4.                  Conditions. This Incremental Amendment, and the obligations
of the Incremental Lenders to provide their respective Increase Revolving Credit
Commitments, as specified in Section 1 hereof, shall become effective on and as
of the Business Day on which the conditions set forth below shall have been
satisfied (the “Incremental Effective Date”), including:

 

(i)                 both at the time of the Borrower’s request for the Increase
Revolving Credit Commitments to be provided pursuant to this Incremental
Amendment and on the Incremental Effective Date, no Default or Event of Default
has occurred and is continuing or will result therefrom;

 

(ii)              all representations and warranties contained in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the Incremental Effective Date (it being understood and agreed that
(x) any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date and (y) any representation or warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date);

 

(iii)            the Borrower’s Leverage Ratio, calculated on a pro forma basis
after giving effect to the incurrence of the Increase Revolving Credit
Commitments to be provided pursuant to this Incremental Amendment is less than
3.00:1.00, determined on the basis of the financial statements most recently
required to have been delivered to the Administrative Agent pursuant to Section
5.04 of the Credit Agreement, it being understood that such pro forma
calculation shall be made as if such Increase Revolving Credit Commitments being
incurred had been drawn in full and were outstanding on the last day of the
period covered by such financial statements and after giving effect to the use
of such proceeds;

 

(iv)             the aggregate amount of the request (and provision therefor)
for Increase Revolving Credit Commitments to be provided pursuant to this
Incremental Amendment shall be in a minimum aggregate amount for all Incremental
Lenders of at least $25,000,000 (or such lesser amount that is acceptable to the
Administrative Agent);

 



 3 

 

 

(v)               the aggregate amount of all Increase Revolving Credit
Commitments, Increase Closing Date Term Loan Commitments and Incremental Term
Loan Commitments made available pursuant to Section 2.25 of the Credit Agreement
on or prior to the Incremental Effective Date (including the Increase Revolving
Credit Commitments to be provided pursuant to this Incremental Amendment) does
not exceed $125,000,000;

 

(vi)             the Borrower shall have delivered to the Administrative Agent
for distribution to each Lender a certificate executed by a Responsible Officer
of the Borrower, (A) certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (v),
inclusive, and (B) containing the calculations (in reasonable detail) required
by the preceding clause (iii);

 

(vii)          Holdings and its respective Subsidiaries shall have delivered to
the Administrative Agent such technical amendments, modifications and/or
supplements to the respective Security Documents as are reasonably requested by
the Administrative Agent to ensure that all Increase Revolving Credit
Commitments and Revolving Loans subsequently incurred thereunder, and Letters of
Credit issued, as applicable (and all interest, fees and other amounts payable
thereon), pursuant to such Increase Revolving Credit Commitments (and related
Obligations) are secured by, and entitled to the benefits of, the relevant
Security Documents on a pari passu basis with the then existing Obligations
secured by each such Security Document;

 

(viii)        the Administrative Agent shall have received (i) a certificate as
to the good standing or existence (as applicable) of each Loan Party as of a
recent date, from the Secretary of State of such Loan Party’s state of
organization; (ii) a certificate of the Secretary or Assistant Secretary of each
Loan Party dated the Incremental Effective Date and certifying (A) that there
has been no change to the Organizational Documents of the Loan Parties most
recently delivered to Administrative Agent in connection with the Credit
Agreement (or if any such changes have been made, attaching such amended
Organizational Documents), (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the board of directors or other appropriate
authority of such Loan Party authorizing the execution, delivery and performance
of this Incremental Amendment and, in the case of the Borrower, the borrowings
hereunder (if any), and that such resolutions have not been modified, rescinded
or amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing this Incremental Amendment any
other document delivered in connection herewith on behalf of such Loan Party;
and (iii) a certificate from the chief financial officer of Holdings certifying
that the Loan Parties, after giving effect to the Increase Revolving Credit
Commitments (and any Revolving Loans to be borrowed thereunder on the
Incremental Effective Date), are Solvent on a consolidated basis;

 

(ix)             the Administrative Agent shall have received opinions in form
and substance substantially similar to the opinions delivered on the Closing
Date pursuant to Section 4.02(a) of the Credit Agreement, reasonably
satisfactory to the Administrative Agent;

 



 4 

 

 

(x)               the Administrative shall have received (i) a copy of a
completed “Life of Loan” standard flood hazard determination evidencing as to
whether (1) any improved Mortgaged Properties are located in a Flood Zone and
(2) the communities in which any such improved Mortgaged Properties are located
are participating in the National Flood Insurance Program, (ii) if there are any
such improved Mortgaged Properties, the Borrower’s written acknowledgement of
receipt of written notification from the Administrative Agent (1) as to the
existence of each such Mortgaged Property and (2) as to whether the communities
in which such improved Mortgaged Properties are located are participating in the
National Flood Insurance Program, and (iii) if any such improved Mortgaged
Properties are located in communities that participate in the National Flood
Insurance Program, evidence that the applicable Loan Party has obtained flood
insurance in respect of such improved Mortgaged Properties in an amount and
otherwise sufficient to comply with the National Flood Insurance Program as set
forth in the Flood Laws;

 

(xi)             the Incremental Lenders and the Administrative Agent shall have
received all fees and other amounts due and payable to them on or prior to the
Incremental Effective Date, including, to the extent invoiced, reimbursement for
all reasonable and documented out-of-pocket costs and expenses, including the
reasonable and documented fees and disbursements of counsel, incurred by
Administrative Agent in connection with this Agreement; and

 

(xii)          if a Borrowing of Revolving Loans under the Increase Revolving
Credit Commitments is being made on the Incremental Effective Date, the
Administrative Agent shall have received a notice of such Borrowing as required
by Section 2.03 of the Credit Agreement.

 

(xiii)        the Administrative Agent shall have received, at least five (5)
Business Days prior to the Incremental Effective Date (or such later date as
Administrative Agent may agree to), a Beneficial Ownership Certification (as
defined in and required by 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”)) in relation to the Borrower if it qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation.

 

5.                  Miscellaneous.

 

(a)               Headings. The headings and captions used in this Incremental
Amendment are for convenience only and will not be deemed to limit, amplify or
modify the terms of this Incremental Amendment, the Credit Agreement, or the
other Loan Documents.

 

(b)               Successors and Assigns. This Incremental Amendment shall be
binding upon and inure to the benefit of each of the undersigned and their
respective successors and permitted assigns.

 

(c)               Multiple Counterparts. This Incremental Amendment may be
executed in any number of counterparts with the same effect as if all
signatories had signed the same document. All counterparts must be construed
together to constitute one and the same instrument. This Incremental Amendment
may be transmitted and signed by facsimile, portable document format (PDF), and
other electronic means. The effectiveness of any such documents and signatures
shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on the Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original; provided that, the failure to request or deliver the same shall not
limit the effectiveness of any facsimile, PDF, or other electronic document or
signature.

 



 5 

 

 

(d)               GOVERNING LAW. THIS INCREMENTAL AMENDMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER
STATE’S LAW.

 

(e)               ENTIRETY. This Incremental Amendment is a Loan Document. The
Credit Agreement (as supplemented hereby) and the other Loan Documents
constitute the entire contract between the parties hereto relative to the
subject matter hereof.

 

(f)                EFFECT OF INCREMENTAL AMENDMENT. Notwithstanding the title of
this instrument (i.e., “Incremental Amendment”), this Incremental Amendment is
not intended to and shall not have the effect of modifying or amending the
Credit Agreement in any respect other than to implement the Increase Revolving
Credit Commitments, as contemplated in Section 2.25 of the Credit Agreement
(when it was first executed on July 10, 2014 and in its current form as of the
date hereof). The ability of the Borrower to incur the Increase Revolving Credit
Commitments was contemplated and provided for in Section 2.25 of the Credit
Agreement (when it was first executed on July 10, 2014 and in its current form
as of the date hereof), subject to the conditions set forth therein, including
without limitation that the aggregate amount of all Increase Revolving Credit
Commitments (including the Increase Revolving Credit Commitments to be provided
pursuant to this Incremental Amendment), Increase Closing Date Term Loan
Commitments and Incremental Term Loan Commitments made available pursuant
thereto shall not exceed $125,000,000. The ability to incur the Increase
Revolving Credit Commitments provided for in the Credit Agreement and being
implemented herein was unaffected by any of First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment or the
Sixth Amendment.

 

[Signatures appear on the following pages.]



 



 6 

 

 

This Incremental Amendment is executed as of the date set out in the preamble to
this Incremental Amendment.

 

  TWIN RIVER MANAGEMENT GROUP, INC.     By: /s/ Craig L. Eaton     Name: Craig
L. Eaton     Title:   Senior Vice President, General Counsel and Secretary

 

  TWIN RIVER WORLDWIDE HOLDINGS, INC.       By: /s/ Craig L. Eaton     Name:
Craig L. Eaton     Title:   Senior Vice President, General Counsel and Secretary

 

  UTGR, INC.       By: /s/ Craig L. Eaton     Name: Craig L. Eaton    
Title:   Senior Vice President, General Counsel and Secretary

 

  PREMIER ENTERTAINMENT BILOXI LLC       By: /s/ Craig L. Eaton     Name: Craig
L. Eaton     Title:   Senior Vice President, General Counsel and Secretary

 

  PREMIER FINANCE BILOXI CORP.       By: /s/ Craig L. Eaton     Name: Craig L.
Eaton     Title:   Senior Vice President, General Counsel and Secretary

 

 



Signature Page to Incremental Amendment to Credit Agreement

 



 

 

 

  JAMLAND, LLC       By: /s/ Craig L. Eaton     Name: Craig L. Eaton    
Title:   Senior Vice President, General Counsel and Secretary

 

  PREMIER ENTERTAINMENT II, LLC       By: /s/ Craig L. Eaton     Name: Craig L.
Eaton     Title:   Senior Vice President, General Counsel and Secretary

 

  TWIN RIVER-TIVERTON, LLC       By: /s/ Craig L. Eaton     Name: Craig L. Eaton
    Title:   Senior Vice President, General Counsel and Secretary

 

  BXP, LLC     By: PREMIER ENTERTAINMENT BILOXI, LLC, its Manager     By: /s/
Craig L. Eaton     Name: Craig L. Eaton     Title:   Senior Vice President,
General Counsel and Secretary

 

  DOUBLE ACQUISITION CORP       By: /s/ Craig L. Eaton     Name: Craig L. Eaton
    Title:   Senior Vice President, General Counsel and Secretary

 

 





Signature Page to Incremental Amendment to Credit Agreement



 



 

 

 

 

aDMINISTRATIVE AGENT:

 

DEUTSCHE BANK AG, NEW YORK BRANCH
as Administrative Agent and Issuing Bank

      By: /s/ Alicia Schug     Name: Alicia Schug     Title:   Vice President  
    By: /s/ Michael Strobel     Name: Michael Strobel     Title:   Vice
President

 

 

INCREMENTAL LENDERS:

 

CITIZENS BANK, N.A.

      By: /s/ Terence Kelly     Name: Terence Kelly     Title:   Vice President

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

      By: /s/ Whitney Gaston     Name: Whitney Gaston     Title:   Authorized
Signatory

 

  By: /s/ Komal Shah     Name: Komal Shah     Title:   Authorized Signatory

 

 

Signature Page to Incremental Amendment to Credit Agreement

 

 

 

 

Schedule 1

 

2019 Increase Revolving Credit Commitments

 



2019 Increase   Revolving Credit Commitment Incremental Lender(s) Citizens Bank,
N.A. $25,000,000 Credit Suisse AG, Cayman Islands Branch $25,000,000

 

 

Schedule 1-1

 



 

 